                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

MESHA SANDERS                                                                        PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:18-CV-20-SA-DAS

K MART CORPORATION                                                                 DEFENDANT

             ORDER STAYING AND ADMINISTRATIVELY CLOSING CASE

       On October 18, 2018 the Defendant’s counsel filed a Notice [12] on the docket that the

Defendant commenced a voluntary bankruptcy case and that the automatic stay pursuant to that

bankruptcy case was automatically invoked. No action has taken place in this case since that time.

For administrative purposes, the Court now formally stays and administratively closes this case

pending the resolution of the bankruptcy case. The parties shall notify the court within 14 days of

any resolution or dismissal of the bankruptcy case. This CASE is STAYED and

ADMINISTRATIVELY CLOSED.

       It is SO ORDERED, on this the 16th day of May, 2019.



                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
